NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DERRION PATTERSON, DOC #H51009,          )
                                         )
             Appellant,                  )
                                         )
v.                                       )
                                         )      Case No. 2D17-4066
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Howard E. Dimmig, II, Public Defender,
and John C. Fisher, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KELLY, MORRIS, and SLEET, JJ., Concur.